 1                                                                      =:;
 2
 3                                                                .WN °:. 4 2019
 4                                                                         ~•~
 5
 6
 7
 8
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 2:19-MJ-00028
      UNITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                      Plaintiff,
14
15
      KEYVAN ASARI,
16
                      Defendant.
17
18
19                                             I.
20         On January 4, 2019, Defendant Keyvan Asari ("Defendant") made his initial
21   appearance in this district on the Affidavit filed in the United States District Court
22   for the Eastern District of California, Case No. 2:19-MJ-00028. The Court
23   appointed Deputy Federal Public Defender("DFPD")Richard Goldman to
24   represent Defendant.
25         The parties advise the Court that they concur that the matter should proceed
26   as a charge pursuant to 18 U.S.C. § 3143 as stated in the Arrest Warrant rather than
27   pursuant to 18 U.S.C. § 3148, as erroneously stated in the Affidavit re Out-Of-
28   District Warrant.
 1         The Court conducted a detention hearing based on a motion by the

 2   Government pursuant to 18 U.S.C. § 31420 in a case involving a serious risk that

 3   the Defendant will flee.

 4         The Court concludes that the Government is not entitled to a rebuttable

 5   presumption that no condition or combination of conditions reasonably will assure

 6   the defendant's appearance as required and the safety or any person or the

 7   community [18 U.S.C. § 3142(e)].

 8         The Defendant does not oppose the detention request.

 9
10                                           II.
11         The Court finds that that no condition or combination of conditions will

12   reasonably assure:

13                ❑
                  X the appearance ofthe defendant as required.

14                ❑
                  D the safety of any person or the community.

15         The Court bases its conclusions on the following:

16         As to risk ofnon-appearance:

17            • Conflicting information regarding Defendant's residence and familial

18               contacts;

19           • Prior probation violations;

20           • Prior failure to appear to Department of Motor Vehicles;

21           • Nature of charged offense.

22
23         As to danger to the community:

24           • Admitted substance abuse history;

25           • Current substance abuse;

26           • Extensive criminal history.

27   ///

28   ///

                                              2
 1                                          III.
 2         In reaching this decision, the Court considered:(a)the nature and

 3   circumstances of the offenses) charged, including whether the offense is a crime

 4   of violence, a Federal crime ofterrorism, or involves a minor victim or a controlled

 5   substance, firearm, explosive, or destructive device;(b)the weight of evidence

 6   against the defendant;(c)the history and characteristics ofthe defendant; and

 7 (d)the nature and seriousness ofthe danger to any person or the community. [18
 S   U.S.C. § 3142(g).] The Court also considered the report and recommendation of

 9   the U.S. Pretrial Services Agency.

10
11                                            V.
12         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

13   defendant is remanded to the custody of the U.S. Marshal for forthwith removal to

14   the Eastern District of California. The defendant will be committed to the custody

15   ofthe Attorney General for confinement in a corrections facility separate, to the

16   extent practicable, from persons awaiting or serving sentences or being held in

17   custody pending appeal. The defendant will be afforded reasonable opportunity

18   for private consultation with counsel. On order of a Court ofthe United States or

19   on request of any attorney for the Government, the person in charge ofthe

20   corrections facility in which defendant is confined will deliver the defendant to a

21   United States Marshal_ for the purpose of an appearance in connection with a court

22   proceeding. [18 U.S.C. § 3142(1).]

23
24
     Dated: January 4, 2019                     /s/
25
                                            HON. MARIA A. AUDERO
26                                          UNITED STATES MAGISTRATE JUDGE
27
28

                                               3
